CLAY, Commissioner.
In this workmen’s compensation case the employee was awarded total and permanent disability benefits. The award was confirmed by the circuit court. Questions raised on this appeal are encompassed in the contention that there was not “substantial evidence of sufficient probative value” to support the award.
The employee claims to have been injured when lifting heavy material on March 2, 1961. Though he worked a few days thereafter, he complained of pain in his back and leg. He was examined by several doctors, including one appointed by the Board. Two of them found symptoms indicating a herniated disc. X-rays failed to disclose this, but all the doctors observed subjective symptoms of limitation of motion and disabling pain.
There is evidence the employee exaggerated his symptoms. It is appellants’ contention that he was malingering and there was no substantial evidence to support the finding of a serious injury or total and permanent disability. Though there was a difference of opinion among the physicians who examined him, there was positive medical evidence, even if based on subjective symptoms, that the employee suffered an injury to his back which resulted in such disability. It is the Board’s duty to weigh and evaluate the evidence. There was sufficient evidence of substance to support the award.
The judgment is affirmed.